DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Response to Amendment
In view of the amendments to claim 2, the prior art rejections directed to claims 2, 6, 10, and 14 have been withdrawn. 
In view of the amendments to the claims, the prior art rejections directed to the claims have been modified. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,993,897 (Kirkham).
In regards to independent claim 1 and dependent claims 3-4, Kirkham is directed to a multilayered brazing sheet material including an aluminum core alloy having a first brazing clad material on one face of the core layer and a second brazing clad layer on the other face of the core material and an interlayer between the core and first brazing clad layer. (Abstract) Kirkham 
In an embodiment the 3xxx-series aluminium core alloy is made from an aluminium alloy consisting of, in wt. %: up to 0.3% Si, up to 0.5% Fe, 0.4% to 0.75% Cu, 0.6% to 1.1% Mn, up to 0.04% Mg, up to 0.2% Cr, up to 0.25% Zr, up to 0.2% Ti, up to 0.15% Zn, balance aluminium and impurities. (2:61-3:12)
The first and second brazing clad liner are each made from a 4xxx-series aluminum alloy having 6 to 14% silicon, up to 0.5% magnesium, up to 0.5% bismuth and/or up to 0.5% yttrium. (3:35-39) The alloy may have up to 0.6% iron, up to 0.1% manganese, up to 0.08% copper, and up to 0.20% zinc. (3:40-43) 
The compositions of the respective core and brazing clad liners overlap the claimed ranges. Further, the values include amounts of components that satisfy the claimed relationships within the brazing filler material and core material. Accordingly, a prima facie case of obviousness has been established. 

As to claims 5, 7, 8, the brazing layers have thicknesses ranging from 5 to 15% of the total thickness of the sheet. (4:9-11) The sheets have thicknesses of 0.1 mm to 1.2 mm. (4:4-8) The resulting thickness of the brazing layers would overlap the claimed ranges.

Claim 1, 3, 4, 5, 7, 8, 9, 11, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0118517 (Itoh).
In regards to independent claim 1 and dependent claims 3, 4, 5, 7, 8, 9, 11, 12, 13, 15, and 16, Itoh is directed to an aluminum alloy brazing sheet. (Abstract) The aluminum alloy 
The filler metal may include either or both of 0.004 to 0.2 mass % bismuth and 0.05 to 0.4 mass % magnesium. (¶11) 
The compositions of the respective core and filler metal overlap the claimed ranges. Further, the values include amounts of components that satisfy the claimed relationships within the brazing filler material and core material. Accordingly, a prima facie case of obviousness has been established. 
The sheets are rolled to a given thickness. (See ¶38) The given thickness for the filler material is 60 microns. (See Table 1 and 2) Therefore, the thickness of the filler material would be expected to fall within the claimed range.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-050861 (JP ‘861).
In regards to independent claim 1 and dependent claims 2-16, JP ‘861 is directed to a brazing sheet for brazing. (¶1) The aluminum material includes a brazing material that is clad on one or both sides of an aluminum alloy plate as a core material. (¶2) 

The brazing material includes silicon, magnesium, and bismuth. (¶19) The amount of silicon is between 5 and 13%. (¶19) The amount of magnesium is between 0.25 and 3.0%. (¶19) and the amount of bismuth is between 0.05 and 0.6%. (¶19) The brazing material may contain 0.5 to 6% zinc. (¶22) No other elements are required to be present within the brazing material. The composition overlaps the claimed ranges. 
The compositions of the respective core and brazing material overlap the claimed ranges. Further, the values include amounts of components that satisfy the claimed relationships within the brazing filler material and core material. Accordingly, a prima facie case of obviousness has been established. 
The thickness of the brazing sheet is preferably 0.2 to 3.0 mm. (¶18) The clad ratio for the brazing material applied to the aluminum alloy brazing sheet is preferably 1.5 to 25% on one side. (¶23) Therefore, the thicknesses of the brazing filler material overlaps the claimed ranges. 

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that the scope of claim 1 is narrower than that of the prior art and that the prior art provides no examples disclosing the claimed relationship. 
This argument is not found to be persuasive.
The applied prior art sets forth compositional ranges that overlap the claimed ranges. The ranges includes values that meet the claimed relationships. Applicant does not dispute that the 

Applicant also argues that the prior art includes lithium as an essential element of the filler metal. 
This is not found to be persuasive. 
The presence of lithium is not precluded within the limitations of claim 1. It is an allowable element as claim 1 is currently presented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784